In the United States Court of Federal Claims
                                   Consl. Ct. No. 06-141 C
                                  Filed: December 14, 2015


****************************************
                                       *
                                       *
                                       *
SHELL OIL COMPANY, ATLANTIC            *
RICHFIELD COMPANY, TEXACO INC., and *
UNION OIL COMPANY OF CALIFORNIA, *
                                       *
      Plaintiffs,                      *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
                                       *
****************************************

                                              ORDER

       Pursuant to the court’s October 30, 2015 Opinion in Shell Oil Co. v. United States, 123
Fed. Cl. 707, 719 (2015), wherein it determined that the Government waived an insurance offset
defense, Plaintiffs’ November 17, 2015 Motion In Limine is granted.

       IT IS SO ORDERED.

                                                   s/ Susan G. Braden
                                                   SUSAN G. BRADEN
                                                   Judge